


Exhibit 10.78




Intuit
P.O. Box 7850                            
Mountain View, CA 94039                                    
[intupic1.gif]
June 24, 2011
Sasan Goodarzi


Dear Sasan
I know I share the sentiments of the whole Intuit team, when I say it is a
pleasure to welcome you back. I am pleased to have the opportunity to extend to
you this formal offer of employment to rejoin us in the position of Senior Vice
President, Chief Information Officer in Mountain View, California reporting
directly to me. You will be expected to devote your full working time and
attention to the business of Intuit. The terms of our offer are as follows:


START DATE
We anticipate that your first day of employment, called your Start Date, will be
July 18, 2011.


BASE COMPENSATION
For your services, you will be paid an annual base salary of $540,000, payable
in bi-weekly installments and in accordance with Intuit's standard payroll
practices.


ANNUAL PERFORMANCE BONUS ELIGIBILITY
You will be eligible to participate in Intuit's Performance Incentive Plan
(“IPI”), a cash Incentive compensation program. Your target percentage under the
IPI will be 65% of your base salary. Payouts under the IPI are tied to the
achievements of Intuit and individual performance and are made to individual
performance and are made to individuals who are employed on the date the IPI
payment is made. You will be eligible to participate in IPI for Intuit's 2012
fiscal year, which begins August 1, 2011 and ends July 31, 2012. The actual
amount of your IPI award will be determined in accordance with the terms and
conditions outlined in the IPI plan document for Intuit's 2012 fiscal year. IPI
payments are made after reduction for required and customary income and payroll
tax withholdings.


NONQUALIFIED DEFERRED COMPENSATION PLAN AND MANAGEMENT STOCK PURCHASE PROGRAM
Following your Start Date you are eligible to enroll in the Intuit Inc.
Executive Deferred Compensation Plan (the “NQDCP”) and in the Management Stock
Purchase Program (the “MSPP”). The NQDCP allows you to defer a portion of your
annual base salary and/or bonus. Deferrals occur pre-tax and are credited to
your account under the NQDCP. In accordance with the terms and conditions of the
NQDCO and the Internal Revenue Code, you will be able to elect to have your
contributions credited with earnings pursuant to the investment alternatives
offered under the NQDCP and elect when to take distribution of this contribution
and any earnings credited thereon. The MSPP allows you to defer up to 15% of
your annual bonus. This deferral will be converted into Restricted Stock Units
(referred to as “Stock Units” or “SUs”) based on the fair market value of
Intuit's common stock on the date such bonus is awarded. Intuit




--------------------------------------------------------------------------------




will grant an additional Stock Unit for every Stock Unit Purchased through such
deferral, up to set maximums. The Stock Units granted pursuant to the MSPP will
be issued under Intuit's 2005 Equity Incentive Plan, in accordance with the
terms and conditions set forth therein.


EQUITY
Subject to approval by the Compensation and Organizational Development Committee
of Intuit's Board of Directors or its designee, you will be granted a
nonqualified stock option to purchase 90,000 shares of Common Stock of Intuit
Inc. These options will be granted to you on the seventh business day of the
month following the month of your Start Date. The exercise price per share will
be equal to the closing price of Intuit's Common Stock on NASDAQ on the date of
grant. If, however, that is not a trading day, the exercise price per share will
be the closing price on the last trading day preceding the date of the grant.
The options will be subject to the terms of your Stock Option Agreement and the
Intuit Inc. 2005 Equity Incentive Plan. The options will vest over three years
with 33-1/3% of the option shares vesting on the one-year anniversary of your
Start Date, and an additional 2.778% of the option shares vesting monthly
thereafter for the next two years, provided you remain employed by Intuit
through such vesting dates. The option will have a maximum term of seven years.


Additionally, subject to approval by the Compensation and Organization
Development Committee or its designee, you will be granted 40,000 Stock Units.
These Stock Units will be granted to you on the seventh business day of the
month following the month of your Start Date.



•
10,000 of these RSUs will vest based on your continuous service to the Company
(the “Time-Based RSUs”). You will vest in 33.3% of these Time-Based RSUs in 2012
on the first day of the month of the grant date, another 33.3% in 2013 on the
first day of the month of the grant date and the final 33.3% of Time-Based RSUs
in 2014 on the first day of the month of the grant date, provided you remain
continually employed by Intuit through such vesting dates. The remaining 30,000
Stock Units shall be comprised of two separate grants of Stock Units with
performance-based vesting criteria determined by the Compensation and
Organization Development Committee or its designees (the “Performance-based
RSUs”). The Performance-based RSUs will only become vested if you remain
continually employed by Intuit through the end of a three-year performance
period or such later date, in each case, established by the Compensation and
Organization Development Committee or its designee for the awards and the
Company achieves certain “Performance Hurdles” established by the Compensation
and Organization Development Committee or its designee for the awards for the
applicable performance period. Of the Performance-based RSUs, an award with a
target amount equal to 15,000 Stock Units shall be subject to Performance
Hurdles based upon Intuit's revenue and/or operating income during the
performance period. The other Performance-based RSU award shall also have a
target amount equal to 15,000 Stock Units and shall be subject to Performance
Hurdles based upon Intuits relative total shareholder return performance during
the performance period. In each case, the Performance Hurdles (and related
performance periods) shall be identical to the Performance Hurdles established
by the Compensation and Organization Development Committee for Intuit's
executive officers generally at its July 2011 meeting.



In addition to the above, your RSUs and the issuance of the underlying Intuit
Inc. Common Stock will be subject to the terms and conditions of your Stock Unit
Agreements and the Intuit Inc. 2005 Equity Incentive Plan.


OUTSIDE BUSINESS ACTIVITIES




--------------------------------------------------------------------------------




You will not, without my prior approval, render services to any other business
or directly or indirectly engage or participate in any business that is
competitive in any manner with the business of Intuit.


PERFORMANCE/SALARY REVIEWS
Performance and salary reviews are conducted at least once per fiscal year and
usually occur following the close of Intuit's fiscal year.


EXECUTIVE STOCK OWNERSHIP REQUIREMENT
As an SVP at Intuit, you will be subject to the Executive Stock Ownership
requirements, as determined by the Compensation and Organization Development
Committee. If you would like more information regarding this program, please let
me know.




401(K) & INTUIT BENEFITS


1. 401(K)
Intuit has a comprehensive benefits package that includes the Intuit Inc. 401(K)
Plan. Intuit will automatically withhold four percent (4%) from your wages each
payroll period beginning with the first payroll period following thirty (30)
days after your start date and remit it as a salary deferral contribution to the
401(K) Plan. These funds will automatically be invested in an appropriate
Pyramis Fund. Of course you may elect at any time, to contribute more or less of
your wages--or not at all--to the 401(K) Plan. In addition, you are encouraged
to select the investment funds that meet your personal financial objectives. By
signing below, you agree to this withholding from your wages until you take
express action otherwise.


2. GROUP HEATH INSURANCE
You will be eligible for group health insurance (which includes medical, dental,
and vision), effective as of your Start Date. You will also be eligible to
participate in Intuit's other benefit plans in accordance with the terms and
conditions of those plans.


At your New Hire Orientation, you will receive more information about the entire
Intuit benefits plans, including, if you so choose, how to opt-out entirely from
participating in the 401(K) Plan and how to change your investment funds or
deferral percentage of participation.


3. VACATION
As an executive at Intuit, you will be exempt from the normal limits on vacation
as defined in Intuits standard policy and Intuit will not accrue paid vacation
time or floating holidays for you. It is expected that you will take paid time
off as needed and at your discretion, subject only to my approval.


4. SICK DAYS
Your sick leave will accrue at the rate of 40 hours per year (1.54 hours per
bi-weekly pay period) in accordance with Intuit's sick leave policy,


BACKGROUND CHECK
This offer, and your employment, is contingent on Intuit's verification of
background information, even if you should begin employment before completion of
Intuit's background check,


CONFIDENTIALITY
This letter confirms our understanding that you are not subject to any
employment agreement that would preclude us from offering this position to you
or you joining our organization. This also confirms that you will not be asked
to disclose to us or utilize any confidential or proprietary information from
your prior places of employment and that you understand that you must not do so.




--------------------------------------------------------------------------------








EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT
You will execute and abide by Intuit's Employee Invention Assignment and
Confidentiality Agreement, attached hereto as Exhibit 1, as a condition of
employment.


WORK AUTHORIZATION
United States federal law requires Intuit to document an employee's
authorization to work in the United States. To comply, Intuit must have a
completed Form I-9 for you within three business days of your Start Date. You
agree to provide Intuit with documentation required by the Form I-9 to confirm
you are legally authorized to work in the United States. You understand and
agree that if you do not comply with this requirement by close of business on
the third business day following your Start Date, you will be placed on unpaid
leave for up to five days to comply. You further understand and agree that
failure to provide the necessary documentation by the end of the leave of
absence period will result in termination of employment.


This letter also confirms the understanding that employment at Intuit is at the
mutual consent of you and Intuit, and is at-will in nature and can be terminated
at anytime for any reason or no reason by yourself or Intuit. This at-will
employment relationship can only be modified in writing signed by Intuit's
Senior Vice President of Human Resources.


The letter constitutes the entire agreement between you and Intuit and
supersedes any and all prior agreements between the parties regarding
employment.


Please review these terms and make sure they are consistent with your
understanding. If so, please sign and date both copies of this letter and
confirm your planned start date. The original of this letter is for your
records. Please fax the signed offer letter and Employee Invention Assignment
and Confidentiality Agreement to Therese Williams at (650) 649-2759.


If you have any questions, please feel free to contact me at (650) 944-5470.




Sasan, it is great to welcome you back. We look forward to once again having you
on the Intuit Team.










Sincerely,


/s/ BRAD D. SMITH
Brad D. Smith
President and Chief Executive Officer




AGREED AND ACCEPTED:


/s/ SASAN GOODARZI                        June 27, 2011        
Sasan Goodarzi                            Date


Start Date:     July 18, 2011        






--------------------------------------------------------------------------------






To:    Sasan Goodarzi, SVP and GM, Consumer Tax
From:    Brad Smith, President and CEO, Intuit Inc. /s/ BDS
Date:    July 23, 2013
Re:    Commuting and Relocation Allowance
--___________________________________________________________________________________
In your new role as SVP and GM of the Consumer Tax group based in San Diego,
California, we appreciate that you will be required to incur additional expenses
for travel and accommodations. We understand that it is inconvenient to relocate
your family at this time and therefore you will maintain your home in Los Gatos,
California while performing this new job. In order to offset those additional
costs, the company will provide you with an expense allowance for those costs
that you incur during the company's 2014 fiscal year. This amount will be
$240,000.


This amount will be paid to you in four installments during the course of the
year. A payment in the amount of $60,000 will be made in each of the months of
August 2013, November 2013, February 2014 and May 2014, provided that you are
continuing to act in this role at the time of payment. These amounts will be
treated as taxable income to you. The company will expect you to cover the costs
of transportation between your home and your primary job location as well as
accommodations and local transportation close to your primary job location while
you are away from home out of this amount. Other than this amount, the company
will not reimburse you for any expenses of this type that you incur during the
company's 2014 fiscal year, except that if for any reason you cease to act in
this role during the fiscal year (other than on account of your voluntary
departure), the company will pay for the cost of any housing lease for any
period for which you have not yet received an installment through July 31, 2014.
The company will evaluate during the 2014 fiscal year whether or not to continue
this allowance in a future fiscal year.
In addition, since we understand that you are still evaluating relocation of
your home to San Diego, we want to assure you that we will make the benefits
under Intuit's relocation programs available to you through August 1, 2014. This
includes those benefits described under the Intuit Relocation Policy, the
company's home sale assistance policy, and the company's home purchase benefit
policy. We understand that materials describing these policies have already been
provided to you.


We wish to reiterate how much the company appreciates your willingness to take
on these new responsibilities despite the personal sacrifices that they require
from you and your family. We hope that assisting you financially with these
additional expenses makes those sacrifices easier to shoulder.






